Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 07/11/2022 is acknowledged.
Applicant's election with traverse of species B, claims 6-10 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that there is not an undue burden.  This is not found persuasive because species A (claims 1-5) and species B (claims 1 and 6-10) are drawn to separate embodiments that cannot be used together with mutually exclusive components. Species A, drawn to Fig. 1-2 and Species B, drawn to Fig. 3-7 are taught as separate embodiments where chambers and pipes are alternatively used, or not used together (P28-31). It is also noted no embodiments of species B are taught including components of species A, i.e. condensing plate/evaporating plate/pipes. Thus a different field of search, with respect to chambers or pipes would be required. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
“Figure 4 shows a battery coo heat transfer ling system design…” (P7). 
“In Figure 2, he direction of fluid flow…” (P19). 
P25 of the instant disclosure recites “vertical vapor chamber 641” and “vertical vapor chamber 643” correction to recite all vertical vapor chambers as 641 is required. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a heat transfer device configured to transfer heat from the outlet end of the chassis to the inlet end of the chassis” in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…a heat transfer device configured to transfer heat from the outlet end of the chassis to the inlet end of the chassis”. The claims and disclosure fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. It is unclear how heat is transferred from the outlet end to the inlet end while a cooling airflow is received from the inlet end to an outlet end. There are not teachings or figures in the disclosure that would enable one to create this heat transfer path. One of ordinary skill in the art would not how structure of the heat transfer device would need to be configured to transfer the heat from outlet end to inlet end while the cooling airflow travels from the inlet end to the outlet end. When the cooling airflow travels from inlet to outlet end collecting the heat from the battery cells would the heat transfer path not be in the same direction? What is needed to redirect the heat path? How are the chambers configured to enable this? The answer to at least these questions remains unclear. 
Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Alternatively, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full scope of the invention claimed. Specifically, the disclosure does not reasonably provide enablement for the ambiguous, non-definitive functional feature/results claimed of:
“…a heat transfer device configured to transfer heat from the outlet end of the chassis to the inlet end of the chassis”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
MPEP 2164.08 notes that a rejection of a claim under 35 U.S.C. 112 as broader than the enabling disclosure is a 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, enablement rejection.  The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . .. [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . .. This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for EPO-type products. Amgen has told how to make and use only a few of them and is therefore not entitled to claim all of them.
Likewise to the instant scenario, the instant disclosure does not provide adequate enablement for the claiming any heat transfer device that can transfer heat that can achieve the claimed property of “transfer[ing] heat from the outlet end to the inlet end of the chassis”See also
 In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).
Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all heat transfer device configurations that are configured to achieve the result claimed and having any structure given no structure is set forth in the claim.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite “…a heat transfer device configured to transfer heat from the outlet end of the chassis to the inlet end of the chassis” which is simply a result obtained without any defining structural entities.  This is an all-encompassing claim that covers any and all heat transfer devices that achieve the effects claimed. For example, it is not clear due to the breadth of the claims what is required in terms of structure that achieves the feature as claimed (if any). As such, this factor militates against a finding of enablement.  
As to factors B, C, and E, the field of mechanical and electrical coupling is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechical engineering.  This factor does not weigh for or against a finding of enablement.
As to factors F, G, and H, applicant’s specification teaches a single embodiment that achieves the property/result obtained, and does not provide any further guidance on obtaining other structural configurations that achieve the result claimed.  One of ordinary skill in the art would have to perform experimentation on the thousands of mechanical coupling options that achieve the result claimed for which there is no guidance.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.
The additional limitations included in i.e. claim 6, wherein the heat transfer device comprises one or more horizontal vapor chambers does not add the necessary structural requirements as the chambers are never shown nor taught to transfer heat from the outlet end to the inlet end, nor would one of ordinary skill know how to configure the chambers to meet the limitation. 
Claims 6-10 are rejected for depending on rejected claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low airflow” in claim 10 is a relative term which renders the claim indefinite. The term “low airflow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of air separates low airflow from other airflow rates, and how this lower airflow rate is achieved. What area is considered high airflow compared to low airflow? What defines the limits of low? The answer is unclear.  
Claim limitation “a heat transfer device configured to transfer heat from the outlet end of the chassis to the inlet end of the chassis” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim and no association between the structure and the function can be found in the specification. It is unclear how the heat transfer device, described as comprising one of more horizontal vapor chambers, is configured to transfer heat from the outlet end of the chassis to the inlet end of the chassis. There are no embodiments, figures or teachings of how a singular or plurality of vapor chambers would be configured to achieve the claimed function in the disclosure. Furthermore, the disclosure is devoid of any structure that performs the function in the claim, of transferring heat from the outlet end of the chassis to the inlet end of the chassis. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obasih et al. (2016/0093929).
	Regarding claim 1, Obasih teaches a battery heat transfer system comprising:
a chassis, or system/module 12/20 having an inlet end and an outlet end to receive a cooling air flow from the inlet end 40 to the outlet end 38 (P60; Fig. 14);
a plurality of conducting holders, or partitions defining compartments 42 for holding a plurality of battery cells 30 within the chassis (P46.53; Fig. 3); and 
a heat transfer device 69 configured to transfer heat from the outlet end 38 of the chassis to the inlet end 40 of the chassis (P60. 65-66; Fig. 14 – when the cooling air that passed from inlet end to outlet end goes through connecting portion and routed to then travel/transfer the heat from outlet end to inlet end).
	Regarding claim 6, Obasih teaches the heat transfer device 69 comprises one or more horizontal vapor chambers, or ducts 170/172 of duct 134 (P62-66; Fig.14-16). 
Regarding claim 7, Obasih teaches a plurality of cooling fins 156 located on at least one of the one or more horizontal vapor chambers 170/172/134 (P62-63; Fig. 12-13). 
Regarding claim 9, Obasih teaches one or more vertical vapor chambers, or end portion 104/105/132 in thermal contact with at least one of the plurality of conducting holders (P54-57.64-67; Fig. 3.10.14 where horizontal duct is connected to vertical duct and air traveling through the chambers gets hotter from the battery cells, or thermal contact with the holders) 
Regarding claim 10, Obasih teaches the one or more vertical chambers are located in an area of low airflow within the chassis, or an area that receives air from an extended volume air pathway, thus reducing the airflow rate (P60-70). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Obasih, as applied to at least claims 6 and 9 above. 
Regarding claim 8, Obasih teaches a plurality of cooling fins, or a zig-zag structure on one or more of the plurality of conducting holders (Fig. 5-6). 
Obasih also teaches that features may be included to alter the shape of the air volume and airflow inside the housing and extend the volume (P67.69) and wherein fluid guides may be included to guide the air both along the bottom of the housing and within the main body/lateral sides (P60.67).
Obasih teaches that cooling fins are used to increase surface area that the air volume contacts to enhance heat transfer (P63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include cooling fins on the conducting holders to enhance heat transfer when the air flows around the holders. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729